Citation Nr: 1129625	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to hypertension.

3.  Entitlement to service connection for kidney failure, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran has verified active service from August 1978 to August 1981 and from November 1990 to April 1991, including service in the Gulf War.  He served with the US Army Reserves (USAR) from August 1981 to November 1990 and from April 1991 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this matter in February 2011 so that the Veteran's Board hearing could be rescheduled.  He was scheduled for a hearing on May 2, 2011; however, he failed to appear.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during active service, did not have onset within one year of separation from active service, and is not otherwise related to active service.

2.  The Veteran's stroke and kidney failure are more likely than not a result of the Veteran's non-service-connected hypertension.

3.  The evidence shows no relationship between the stroke and active duty service.

4.  The evidence shows no relationship between the kidney failure and active duty service.





CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Service connection for residuals of a stroke, to include as secondary to hypertension, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Service connection for kidney failure, to include as secondary to hypertension, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hypertension, residuals of a stroke and kidney failure.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

However, the presumptive service connection provisions only apply to a "veteran."  The term "veteran" means a person who served in the "active military", naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A.  § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d)(2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG or ANG, ACDUTRA means full- time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.  §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

In summary, presumptive periods generally do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Hypertension

The Veteran seeks service connection for hypertension.  Under VA regulations, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

At the outset, the Board has considered whether presumptive service connection for chronic disease is warranted in this case.  Under 38 C.F.R. § 3.309(a), hypertension is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of hypertension during the first post-service year after either period of service, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

Having ruled out presumptive service connection in the present case, the Board will now address the issue of direct service connection on a non-presumptive basis.

Evidence obtained by the RO includes VA outpatient records indicating diagnosis of, and treatment for, hypertension.  Based on the above, a current disability is established.  The question for consideration, then, is whether such current disability is causally related to active service.

The Veteran served two periods of active service, from August 1978 to August 1981 and from November 1990 to April 1991, but service treatment records (STRs) fail to show treatment, diagnosis or symptomatology of hypertension or high blood pressure during those periods of active service.  The February 1978 entrance examination shows blood pressure at 104/76.  The pre and post deployment examinations for the second period of service do not show high blood pressure or hypertension.  Specifically, in December 1990 his blood pressure was 110/80 while the April 1991 examination shows blood pressure at 130/84.

Periodic examinations completed after the first period of active duty while with the US Army Reserves do not show a diagnosis or treatment of hypertension within one year of separation.  Records show that the Veteran's blood pressure was 100/68 in March 1983; 120/78 in January 1984; 112/76 and 134/90 in June 1984, with both readings taken on the same day; 120/90 in December 1985; and 130/90 in July 1988.  Hypertension was not diagnosed and as noted above, readings were within normal range at pre-deployment in December 1990 and post-deployment in April 1991.

Based upon the foregoing, because the evidence does not show that the Veteran had hypertension following his second period of active service, the Board cannot find that that his hypertension was aggravated by his second period of active service.

Periodic examinations and private treatment records completed after the second period of active duty while with the U.S. Army Reserves do not show a diagnosis or treatment of hypertension within one year of separation.  In fact, the first evidence of notably high blood pressure is in private treatment records from W.M.C., dated February 1994, which shows a reading of 130/100 and was recorded almost three years after separation from the second period of active service.  November 1994 records show a diagnosis of elevated blood pressure with readings at 156/100.  A January 1996 record shows blood pressure at 162/110 and 153/108.

The first diagnosis of hypertension is dated November 1996 and was noted during screening for the U.S. Army Reserves.  These records show blood pressure readings at 157/102 and 161/114.  The Veteran was placed on profile from November 1996 to February 1997.  Subsequent records continue to show a diagnosis of hypertension.  Unfortunately, the records do not show that the Veteran's hypertension had onset during a period of active service or that it had onset after the first period of active service and was aggravated by the second period of active service.  While periodic reserve treatment records show occasional diastolic readings of 90, none of the records show that readings were taken two or more times on at least three different days pursuant to 38 C.F.R. § 4.104, thus the records do not support a confirmed diagnosis or hypertension or elevated hypertension.  Simply, the records show onset of hypertension in 1994 with a confirmed diagnosis indicated in 1996, more than one year after his last period of active service.  Treatment records show no relationship between the condition and active service.  The medical records provide highly probative and complete reports that provide significant evidence against the claim, clearly tracking the Veteran's blood pressure readings.

In an October 2005 statement, the Veteran alleges that his hypertension was severely aggravated by his second period of active service.  The Board does not doubt the Veteran sincerely believes his hypertension is related to military service.  However, the determination as to medical etiology in this case requires a sophisticated medical opinion, and there is no medical opinion or evidence of record that suggests the Veteran's hypertension is related to his military service, and significant evidence, in the form of the blood pressure readings, against such a finding.  The Board has considered the Veteran's statements about why he believes his hypertension is related to service; however, hypertension is not a condition that can be readily observed and there is no indication that the Veteran has the requisite knowledge of medical principles to provide an opinion on matters involving medical causation or etiology.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value.  As noted above, the Veteran's STRs did not show onset of hypertension during service and the condition was not diagnosed until three years after separation from service.  Further, no treatment record relates the hypertension to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In summary, the Board finds there is no evidence of a hypertension disability during service or for at least three years thereafter; nor is there evidence of a medical nexus between the Veteran's current hypertension and active military service.  As such, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension, and the benefit-of-the-doubt is not for application.  See Gilbert, supra.

B.  Stroke Residuals and Kidney Failure

Regarding the claims seeking service connection for residuals of a stroke and kidney failure, the Veteran had a VA examination in November 2005 at which time the examiner found that the conditions were more likely than not secondary to the Veteran's non-service-connected hypertension.  Further, a private treatment record from M.H.N.E. dated September 2008, states that the Veteran's acute renal failure is due to ATN from hypertension.

VA outpatient and private treatment records show that the Veteran's stroke occurred in August 2004, more than 13 years after separation from service.  The kidney failure had onset in 2008, more than 17 years after separation from service.  None of the STRs or periodic treatment records conducted during reserve status show symptoms or indications of stroke or kidney failure and none of the treatment records dated subsequent to service relate the conditions to service.  More importantly, the Veteran does not claim that the conditions are directly related to service.

Based upon the totality of the evidence, the Board cannot find that service connection for residuals of a stroke or kidney failure is warranted.  The Veteran claims and the evidence shows that the conditions are secondary to hypertension, which has been denied entitlement to service connection herein.  Therefore, service connection for residuals of a stroke and kidney failure must be denied on both a direct and secondary basis.

As the preponderance of the evidence is against he claims, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA has not obtained a medical opinion as to whether the Veteran's current hypertension had onset during active service or was otherwise etiologically related to his active service.  The record is absent for any evidence of an event, injury, or disease occurring in service or within a presumptive period.  For that matter, there is no competent evidence of record of any association between the Veteran's current hypertension and his periods of active service other than the Veteran's statements, which the Board finds is outweighed by the service and, most importantly, post-service treatment records, which clearly provide evidence against this claim. 

Simply stated, the Board finds that an examination is not required for three reasons, any one of which (standing alone) provides a basis not to obtain a VA medical opinion:  (1) there is no evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (2) there is no indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability other then the Veteran's lay statements, which have no probative value regarding this essentially medical determination; and (3) there is otherwise sufficient competent medical evidence of record (in the form of the Veteran's blood pressure readings) to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board declines to afford the Veteran a VA examination or obtain a medical opinion in this case.

The appellant was afforded a VA medical examination in November 2005 to determine the nature and etiology of the Veteran's stroke and kidney failure.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

Service connection for residuals of a stroke, to include as secondary to hypertension is denied.

Service connection for kidney failure, to include as secondary to hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


